UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                                ____________

                                     No. 99-50031
                                     ____________
             UNITED STATES            OF     AMERICA,        ex    rel,   RON
             WEDDINGTON,

                                           Plaintiff-Appellant,
             versus
             SCOTT & WHITE MEMORIAL HOSPITAL; SCOTT &
             WHITE CLINIC; SCOTT, SHERWOOD AND BRINDLEY,
                                           Defendants-Appellees.


                      Appeal from the United States District Court
                          for the Western District of Texas
                                   (W-98-CV-208)

                                   November 8, 1999

Before KING, Chief Judge, and REYNALDO G. GARZA and EMILIO M. GARZA, Circuit
Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.